Lacey, J. I concur in the above opinion, and wish to add, that I think the Supreme Court, in the case of Hopkins et al. v. Lord, 35 Ill. 178, has recognized the doctrine in case of non-return of property after a judgment in replevin in favor of defendant, that the latter, in suit on the bond, may recover the value of the property and six per cent, interest from the date of the replevy. Also in the case of Odell et al. v. Hale, 25 Ill. 204, the same court has, by implication, recognized the doctrine that in case of property only held for sale, the plaintiff,' in suit on the bond, may recover damages for depreciation in value of the property between the date of replevy and date of trial. If these two propositions be correct 1 see no valid objection to plaintiff, in suit on replevin bond, recovering the value of the appreciation of the property between the date of replevin and judgment of return, where property is not returned as a part of the damages, in addition to the interest.